Citation Nr: 0422928	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  99-13 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date prior to February 14, 1994, 
for a grant of a total disability rating for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran had active military service from November 1966 to 
September 1968.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado.

In December 2000, the Board denied entitlement to an 
effective date prior to February 14, 1994, for a total 
disability rating for PTSD.  The veteran appealed.

In a November 2002 Order, the United States Court of Appeals 
for Veterans Claims (CAVC) granted the appellant's motion, 
vacated the Board's December 2000 decision, and remanded the 
case to the Board for consideration of the recent enactment 
of the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. § 
5103A (VCAA), since that statute had substantially amended 
the provisions of chapter 51 of title 38, United States Code, 
concerning the assistance to be afforded claimants of 
veterans' benefits, and concerning decisions on their claims.

When this case was last before the Board in May 2003, it was 
remanded to the RO for additional development and 
readjudication if necessary.  Following the completion of the 
requested development, as detailed below, the RO issued a 
supplemental statement of the case in April 2004.  The case 
was thereafter returned to the Board and is now ready for 
appellate review.  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claim.  All evidence 
necessary for review of the issue considered herein on appeal 
has been obtained, and VA has satisfied the duty to notify 
the appellant of the law and regulations applicable to his 
claim and the evidence necessary to substantiate it.

2.  The veteran did not complete an appeal of a July 1991 
rating determination wherein the RO denied entitlement to 
service connection for PTSD.

3.  The July 1991 rating determination was based upon a 
consideration of medical evidence referred to by the veteran 
that included an April 1991 Vet Center report.

4.  The veteran's application to reopen the claim for service 
connection for PTSD, received at the RO on February 14, 1994, 
was continuously prosecuted.

5.  The RO in April 1996 granted entitlement to service 
connection for PTSD effective from February 14, 1994, and in 
May 1999 the RO assigned a 100 percent schedular rating for 
PTSD effective from February 14, 1994.


CONCLUSION OF LAW

The criteria for an effective date, prior to February 14, 
1994, for a total disability rating for PTSD have not been 
met.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.155, 3.157, 3.159, 3.160, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  Duties to Notify & to Assist

On November 9, 2000, during the pendency of the claimant's 
appeal, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This law 
eliminated the former statutory requirement that claims be 
well grounded.  This law also redefined the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  


The RO has considered the effective date issue herein on its 
merits.  The current standard requires that after the 
evidence has been assembled, it is VA's responsibility to 
evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2003).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (CAVC) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

As indicated, the RO has adjudicated the issue considered 
herein on the substantive merits of the claim.  The veteran 
was given the opportunity to submit evidence and arguments in 
response.  The Board finds, therefore, that it can consider 
the substance of the veteran's appeal without prejudice to 
him.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  The Board will apply the current standard 
of review in evaluating the veteran's claim below.  

The VCAA revises VA's obligations in two significant ways.  
First, VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).

VA issued regulations to implement the VCAA in August 2001.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  

VA specified that except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), the amended regulations otherwise 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  66 Fed. Reg. 
45,620.  

In its discussion of the scope and applicability of the 
regulations, VA stated that except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  VA went on to state that it would apply the new 
regulations to any claim pending but not decided by VA as of 
November 9, 2000.  Id.

The Board has given consideration to the provisions of the 
VCAA as they it apply to this case, and has determined that 
they do apply.  See Holliday v. Principi, 14 Vet. App. 280, 
282-83 (2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

The Board has considered whether the requirements of the VCAA 
have been fulfilled.

First, there is no issue as to the substantial completeness 
of the application.  38 U.S.C.A. § 5102 (West 2002).  The 
February 1994 claim appeared substantially complete on its 
face.  The veteran has clearly identified the benefit sought.  
Further, he referenced the bases for the claim.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  The veteran has been advised of 
the type of evidence lacking to demonstrate entitlement to 
the benefit sought with the April 1996 rating decision, the 
May 1999 rating decision, May 1999 statement of the case, 
December 2000 Board decision, July 2003 letters from the RO 
explaining the provisions of the VCAA, and April 2004 
supplemental statement of the case.  

The July 2003 letter from the RO, and the April 2004 
supplemental statement of the case specifically provided the 
veteran with notice of the VCAA and explained the respective 
rights and responsibilities under the VCAA.  It was further 
noted in the foregoing documents that what was lacking was 
evidence supporting a finding that prior to February 14, 
1994, the veteran had filed a claim that had not been 
adjudicated and remained open.  VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The RO obtained 
the veteran's service medical records, VA treatment records 
and private treatment records as they were identified by him.  

There is no indication that there is any other probative 
evidence available that has not been obtained concerning the 
issue on appeal.  By the July 2003 letter from the RO, as 
well as the April 2004 supplemental statement of the case, 
the veteran was clearly advised as to which portion of 
evidence is to be provided by him and which portion is to be 
provided by VA.  That requirement of VA has been satisfied, 
and there is no additional evidence that needs to be 
provided.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  VA has satisfied its 
duties to inform and assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  

Additionally, it is noted that in a recent decision, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (CAFC) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  

The CAFC made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  In the instant case, the veteran was provided with 
initial notice of the provisions of the VCAA and its effect 
on the development of his claim in the July 2003 letter from 
the RO.  This letter did indicate that the veteran was 
limited to 30 days to respond.  

Regardless, it is noteworthy that evidence was sought and 
received subsequent to the foregoing 30 day periods, and that 
there has been no indication of the existence of additional 
pertinent evidence.  

Given that the veteran has been fully advised of his rights 
and responsibilities under the VCAA, that he has had more 
than a full year to respond to that VCAA notice, and that 
neither the appellant nor his attorney have given any 
indication of additional evidence that has not been sought, 
the Board has concluded that VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  

In any event, revisions to 38 U.S.C.A. § 5103 contained in 
the recently-enacted Veterans Benefits Act of 2003, which 
was made effective retroactively to November 9, 2000, the 
effective date of the VCAA, specify that VA is not 
prohibited from making a decision on a claim before the 
expiration of the one-year period after a notice to the 
veteran and his representative of the information needed to 
complete an application for benefits.  See the Veterans 
Benefits Act of 2003, P.L. 108-183, § ___, 117 Stat. 2651, 
___ (Dec. 16, 2003) [to be codified at 38 U.S.C. § 5103(b)].  
As noted above, there is no deficiency in the veteran's case 
at hand, nor would there be otherwise by operation of the 
new law.  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  The Board finds that there 
will be no prejudice to the appellant if the Board decides 
his appeal at this time and the Board will, therefore, 
proceed to consider the appellant's claim on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

It is noted that the United States Court of Appeals for 
Veterans Claims (CAVC) decision in Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. June 24, 2004) (Pelegrini II) 
(withdrawing and replacing Pelegrini v. Principi, 17 Vet. 
App. 412 (2004)) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  

However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified above.

In the present case, a substantially complete application was 
received in February 1994.  Thereafter, in the May 1999 
rating decision, the RO denied the claim for an earlier 
effective date.  Only after that rating action was 
promulgated did the AOJ provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  See the references to the documents 
issued to the veteran set out above.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini.  

While the CAVC did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 13.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini has left open the possibility of a 
notice error being found to be non-prejudicial to a claimant.  
To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  

The only way the AOJ could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal 
that were filed by the appellant to perfect the appeal to the 
Board.  

This would be an absurd result, and as such it is not a 
reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  

As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the CAVC in Pelegrini, for the appellant to 
overcome.  See Pelegrini, supra.  

Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication, the notice was provided 
by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

After the notice was provided, the case was readjudicated and 
a supplemental statement of the case was provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
veteran has already been afforded numerous opportunities 
to submit additional evidence.  


It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  


Factual Background

The veteran's initial application with VA to establish 
service connection for PTSD was received at the RO in April 
1991.

On the application he did not claim to be totally disabled.  
The RO obtained Vet Center records from April 1991 which 
showed a diagnosis of PTSD.  VA medical records were from 
early 1989 that included a hospital diagnosis of alcohol 
abuse and depression secondary to life's stress.

VA examined the veteran later in 1991, and the examiner 
diagnosed dysthymic disorder.  The examiner found that he 
presented insufficient clinical evidence at the time to fully 
meet the criteria for the diagnosis of delayed or chronic 
PTSD.  He gave the examiner a work history since his military 
service that fell primarily within the construction trades.

On the examination form he said he had not worked, and 
claimed that he had suffered from PTSD since his military 
service.  He also reported that he was treated during VA 
hospitalization in 1989 for PTSD and at a Vet center since 
April 1991.  In none of the records or on a contemporaneous 
VA general medical examination did he mention a claim with 
the Social Security Administration (SSA).

The RO in July 1991 denied the veteran's PTSD claim after a 
review of the record.  He was notified by RO letter in July 
1991 at his address of record.  His notice of disagreement in 
August 1991 did not mention a SSA claim.  The RO in September 
1991 issued him a statement of the case at his address of 
record.  The RO also provided his representative service 
organization a copy of the notice letter and the statement of 
the case.

The next correspondence on file was a letter from the veteran 
received on February 14, 1994.  In his letter he asked to 
reopen his claim for service connection for PTSD, and said 
that since the claim was denied he had obtained a favorable 
SSA determination that was in part based on severe PTSD.  The 
record he provided from SSA showed he had filed a claim for 
supplemental security income benefits in March 1991, and that 
he received a favorable decision in late 1993.

The RO in January and July 1995 decisions again denied 
service connection for PTSD.  The veteran disagreed with the 
July 1995 determination stating he had new evidence from SSA, 
which he presented.  This consisted mostly of duplicates of 
previously received records from late 1993 and other 
administrative correspondence.  Thereafter, VA examined him 
again and found PTSD.

The record shows that the RO in April 1996 granted 
entitlement to service connection for PTSD with assignment of 
a 30 percent rating from February 14, 1994, date of claim.  
The veteran was notified of the determination by letter dated 
in April 1996.  His notice of disagreement with the original 
rating of 30 percent was received late in 1996, and he 
supplemented the record with a copy of a contemporaneous SSA 
review, and a reference to VA treatment in 1989.  

Thereafter, in February 1998, his attorney submitted 
additional claims for a total disability rating based on 
individual unemployability (TDIU) and for total and permanent 
disability.  His attorney provided a VA form for a TDIU dated 
in late 1997, and SSA records.  The SSA records through 1996 
included a psychiatry report from 1991 that found PTSD and 
other disorders, and VA records from 1989 and 1991.

The RO in December 1998 also considered other contemporaneous 
medical records in granting a 100 percent schedular rating 
for PTSD from October 6, 1997.  The RO denied the claim of 
total and permanent disability and found that the TDIU claim 
was moot in view of the favorable determination on the 
original rating.  The RO also denied entitlement to 
dependents' educational assistance benefits (DEA).  The 
incarcerated veteran was issued notice by letter dated in 
December 1998, and thereafter through early 1999 there was an 
exchange of correspondence regarding the adjustment to his 
compensation payment on account of his incarceration.

The veteran's attorney filed a notice of disagreement early 
in 1999 that in essence argued for an earlier effective date 
in February 1993 for a total disability rating on either a 
schedular or TDIU basis.  Pertinent to the current claim, the 
RO in May 1999 granted a 100 percent schedular rating for 
PTSD from February 14, 1994.  The RO in May 1999 issued 
written notice and a statement of the case on the effective 
date issue.

The record shows in June 1999 correspondence to the RO, the 
veteran said that he wished to withdraw his appeal in light 
of the favorable determination in May 1999.  Thereafter, his 
attorney in July 1999 argued for a February 1993 effective 
date under 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400(o)(2).

The principal argument was that for the RO to rely on 38 
C.F.R. § 3.400(q)(1)(ii) was inconsistent with the statutory 
scheme for veteran's benefits as expressed in 38 U.S.C.A. § 
5110 (b)(2) and 38 C.F.R. §§ 3.157 and 3.400(o)(2).  His 
attorney enclosed a copy of a SSA medical report from 1991 
that was previously on file.

The RO in October 1999 referred a copy of the veteran's June 
1999 letter to his attorney who then, in essence, offered an 
explanation to the RO for the veteran's action and argued 
that the appeal should continue.

In June 2000, the veteran's attorney supplemented his July 
1999 argument by asserting that two theories supported an 
earlier effective date.  He argued that the holding in Hayre 
v. West, 188 F.3d 1327 (Fed. Cir. 1999) should control since 
the RO did not consider Vet Center records, records under VA 
control, when it decided the claim in 1991.  He argued for 
the application of Bell v. Derwinski, 2 Vet. App. 611 (1992) 
on the theory that VA had actual or constructive knowledge of 
these records, and failing to obtain them was a grave 
procedural error, rather than clear and unmistakable error 
(CUE) that rendered the 1991 rating decision nonfinal.  The 
attorney relied upon a transcription of an April 1991 Vet 
Center evaluation that reported PTSD.

The second theory advanced, one made previously, was that 38 
C.F.R. § 3.400(o)(2) applied to the veteran's reopened claim 
and would support an effective date in February 1993.  It was 
argued that the SSA records showed an ascertainable increase 
earlier than February 1994.


Criteria

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. 38 U.S.C.A § 5110; 
38 C.F.R. § 3.400(q)(1)(ii)(r).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  (b) A 
communication received from a service organization, an 
attorney, or agent may not be accepted as an informal claim 
if a power of attorney was not executed at the time the 
communication was written.  (c) When a claim has been filed 
which meets the requirements of § 3.151 or § 3.152, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. § 3.155.

Effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.  Acceptance of a report of examination 
or treatment as a claim for increase or to reopen is subject 
to the requirements of Sec. 3.114 with respect to action on 
Department of Veterans Affairs initiative or at the request 
of the claimant and the payment of retroactive benefits from 
the date of the report or for a period of 1 year prior to the 
date of receipt of the report.  38 C.F.R. § 3.157.

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen.  In addition, receipt of one of the 
following will be accepted as an informal claim in the case 
of a retired member of a uniformed service whose formal claim 
for pension or compensation has been disallowed because of 
receipt of retirement pay.  The evidence listed will also be 
accepted as an informal claim for pension previously denied 
for the reason the disability was not permanently and totally 
disabling.

(1) Report of examination or hospitalization by Department of 
Veterans Affairs or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  The date of a uniformed service 
examination which is the basis for granting severance pay to 
a former member of the Armed Forces on the temporary 
disability retired list will be accepted as the date of 
receipt of claim.  The date of admission to a non-VA hospital 
where a veteran was maintained at VA expense will be accepted 
as the date of receipt of a claim, if VA maintenance was 
previously authorized; but if VA maintenance was authorized 
subsequent to admission, the date VA received notice of 
admission will be accepted.  The provisions of this paragraph 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.

(2) Evidence from a private physician or layman.  The date of 
receipt of such evidence will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.

(3) State and other institutions.  When submitted by or on 
behalf of the veteran and entitlement is shown, date of 
receipt by the Department of Veterans Affairs of examination 
reports, clinical records, and transcripts of records will be 
accepted as the date of receipt of a claim if received from 
State, county, municipal, recognized private institutions, or 
other Government hospitals (except those described in 
paragraph (b)(1) of this section).

These records must be authenticated by an appropriate 
official of the institution.  Benefits will be granted if the 
records are adequate for rating purposes; otherwise findings 
will be verified by official examination  Reports received 
from private institutions not listed by the American Hospital 
Association must be certified by the Chief Medical Officer of 
the Department of Veterans Affairs or physician designee. 38 
C.F.R. § 3.157.

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. (38 U.S.C. 5101(a)).  A 
claim by a veteran for compensation may be considered to be a 
claim for pension; and a claim by a veteran for pension may 
be considered to be a claim for compensation.  The greater 
benefit will be awarded, unless the claimant specifically 
elects the lesser benefit.  38 C.F.R. § 3.151.

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law or VA issue which became effective on or 
after the date of its enactment or issuance, in order for a 
claimant to be eligible for a retroactive payment under the 
provisions of this paragraph the evidence must show that the 
claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement.

The provisions of this paragraph are applicable to original 
and reopened claims as well as claims for increase.

(1)  If a claim is reviewed on the initiative of VA within 1 
year from the effective date of the law or VA issue, or at 
the request of a claimant received within 1 year from that 
date, benefits may be authorized from the effective date of 
the law or VA issue.




(2)  If a claim is reviewed on the initiative of VA more than 
1 year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of administrative determination of entitlement.

(3)  If a claim is reviewed at the request of the claimant 
more than 1 year after the effective date of the law or VA 
issue, benefits may be authorized for a period of 1 year 
prior to the date of receipt of such request.  38 C.F.R. § 
3.114.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  The date of mailing 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302.

A Notice of Disagreement and/or a Substantive Appeal may be 
filed by a claimant personally, or by his or her 
representative if a proper Power of Attorney or declaration 
of representation, as applicable, is on record or accompanies 
such Notice of Disagreement or Substantive Appeal.  38 C.F.R. 
§ 20.301.

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. § 
20.200.

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C. 
5104.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104.

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in 38 C.F.R 
§ 20.1103.


Analysis

The law and regulations governing the appropriate effective 
date for service connection are set out in 38 U.S.C.A. § 
5110(a) (West 2002) and 38 C.F.R. § 3.400 and provide 
generally that the effective date for disability compensation 
based on service connection in a reopened claim shall be the 
later of the date of claim or the date entitlement arose.

The basis for the February 14, 1994 effective date selected 
by the RO is readily apparent from the record.  Noteworthy is 
that the veteran through his attorney seeks to challenge the 
1991 and 1996 RO decisions although CUE is not argued as a 
basis for revision in either instance.  Nothing specific 
regarding CUE was communicated in any of the written 
arguments that referenced the applicable law and regulations 
to support an earlier effective date.

In the Board's opinion, there is simply no basis for an 
earlier date than the RO selected.  The claim hinges on the 
effective date and original rating for PTSD.  After the RO in 
late 1991 denied service connection for PTSD, the RO advised 
the veteran of the determination and appeal rights through 
correspondence that was directed to his address of record.  

After the statement of the case was issued late in 1991 it 
was not until the letter from the veteran on February 14, 
1994, which included additional evidence directed to the RO, 
that he once again directed attention to the service 
connection issue.

In view of the evidence, the Board is able to find that the 
effective date for service connection should coincide with 
the February 1994 correspondence.  That the initial 1991 
rating determination on PTSD was clearly not appealed is 
obvious from the record.  No further communication from the 
veteran or his representative mentioned the claim until 1994.  
More recently, the veteran's attorney in effect conceded no 
CUE in the prior RO decision in view of the arguments for 
revision of the effective date determination.

Upon review of the record, however, the Board concludes that 
the February 14, 1994 date that the RO received the veteran's 
application to reopen is the pertinent date of claim for 
effective date purposes.  It is correct that on receipt of 
the veteran's correspondence the claim was continuously 
prosecuted culminating in the favorable RO decision in April 
1996.  The Board will turn to the specific challenges to 
support an effective date in 1991 or 1993 but finds neither 
persuasive.

The attorney seeks to apply the provisions of 38 C.F.R. 3.157 
and 3.400(o)(2) which are for application in determining the 
effective date for increase.  Initially the Board observes 
that the record does not contain any communication that may 
reasonably be construed as an informal claim within the year 
preceding the formal application to reopen in early 1994 to 
allow for an earlier effective date.  38 C.F.R. § 3.157.

The SSA records were first added to the record in February 
1994, and there is nothing in the record earlier to convey 
their existence to VA.  It is reasonable to draw this 
conclusion from the content of the veteran's application to 
reopen.  More significant is failure of his attorney to point 
to any legal authority supporting the argument that, in 
essence, the regulatory scheme in general allows for 
compensation to be paid earlier than the date of service 
connection.  His attorney did not offer to distinguish the 
facts of this case from the controlling case law.  


The precedent for claims such as the veteran's holds that 
compensation shall be paid no earlier than the effective date 
of the grant of entitlement to service connection.  See, for 
example, Morris v. West, 13 Vet. App. 94, 96 (1999); Perry v. 
West, 12 Vet. App. 365, 367 (1999) (effective date of 
reopened claim is latter of date the claim is received or 
entitlement arose); Lapier v. Brown, 5 Vet. App. 215, 216-17 
(1993) (effective date for total schedular rating is no 
earlier than effective date for reopened service connection 
claim).  See also Padgett v. Brown, 4 Vet. App. 247, 249 
(1993) (reasoning, citing Russell v. Principi, 3 Vet. App. 
310, 312-15 (1992) that absent CUE effective date of award 
based on a reopened claim cannot be earlier than date of 
receipt of claim).  

Contrary to his attorney's argument, in claims allowed after 
final disallowance absent CUE, the statutory scheme for 
payment of veteran's benefits is not frustrated by limiting 
the effective date for an award to the date of claim.

Turning to the recently argued alternative theory for an 
earlier effective date, the Board finds that the holding in 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) does not assist 
the veteran given the facts of his claim.  His attorney's 
argument fails because the grave procedural error he claims 
did not occur.  

The record clearly shows that the RO did have the April 1991 
Vet Center report before it when the claim was initially 
considered in 1991.  There was no reference to a coexisting 
SSA claim at the time to place the RO on notice of 
potentially significant records.

The holding in Hayre as explained in Tetro v. Gober, 14 Vet. 
App. 100 (2000) provided for review of unappealed decisions 
where grave procedural error had occurred so as to render the 
decision nonfinal.  In Hayre the vitiating error was failure 
to assist in obtaining specifically requested service medical 
records and failure to provide the claimant with notice 
explaining the deficiency.




Other examples of grave procedural error referred to in Tetro 
and as cited to by appellant's attorney are also not 
persuasively argued to support the facts of this case.  See 
for example, Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) 
(failure to provide a statement of the case after receiving a 
notice of disagreement); Hauck v. Brown, 6 Vet. App. 518, 519 
(1994) (failure to provide notification of denial tolls 
period to file a notice of disagreement); Kuo v. Derwinski, 2 
Vet. App. 662, 666 (1992) (failure to send statement of the 
case to accredited representative tolled 60 day period to 
respond) and Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992) 
(evidence sufficient to rebut presumption of administrative 
regularity for mailing of appeal notice).

Contrasted with these breaches of statutory or regulatory 
responsibility are facts showing the 1991 Vet Center report 
of record in 1991 as well as other contemporaneous VA 
records.  And, there was no reference to existing SSA records 
that might be pertinent.  

Thus, there being no constructive receipt issue here the 
attorney's emphasis on Bell as with Hayre seems misplaced.  
The VA treatment reported by the veteran on the 1991 
examination appears to have been reflected fully in the 
medical reports of record.

In summary, the pertinent determination is when the 
application to reopen was received, and an informal claim 
does not appear from the record to establish a pending claim 
at any time prior to February 1994.  

There is also no basis to find the 1991 determination 
nonfinal as suggested by the appellant.  Consequently, the 
record does not allow for an earlier effective date for VA 
compensation in this case.  

There is no chain of communications or actions contemplated 
by 38 C.F.R. §§ 3.157 and 3.160 to establish an informal 
claim after final disallowance at a time prior to the 
application to reopen in early 1994.  
Therefore, the appropriate effective date for service 
connection and the 100 percent schedular evaluation for PTSD 
should be February 14, 1994, and compensation would be 
properly paid from the following month.  38 U.S.C.A. § 
5111(a)(d); 38 C.F.R. § 3.157(b)(2).

The Board would point out that under 38 C.F.R. §§ 3.104(a) 
and 3.105(a) (2003), taken together, rating actions are final 
and binding in the absence of CUE.  

A decision which constitutes a reversal of a prior decision 
on the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

As noted previously, the veteran has not articulated a claim 
for an earlier effective date for the total disability rating 
based upon CUE.  Such claim is implicit in view of the final 
initial rating determinations, and a CUE claim has not been 
reviewed by the RO in the first instance regarding the 1991 
rating determination which had become final.  It is 
appropriate at this time for the Board to point out to the 
veteran that the specific elements of a CUE claim are set 
forth in Damrel v. Brown, 6 Vet. App. 242, 245 (1994) as a 
three-pronged test for the purpose of determining whether 
such error is present in a prior determination.

(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied,"

(2) the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and

(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question. There was no 
prior Board decision that denied entitlement to an earlier 
effective date for a total disability rating and therefore 
the provisions of 38 U.S.C.A. §§ 5109A, 7111 and 38 C.F.R. § 
20.609(c)(4) and Part 20, Subpart O) are not applicable.


ORDER

Entitlement to an effective date prior to February 14, 1994 
for a total disability rating for PTSD is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



